DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 7, 9, 10, 13, 15, 16, 19 – 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2020/0389666, hereafter Zhao) in view of Kim et al (US 2020/0177889, hereafter Kim) in further view of Kolesnikov (US 2015/0078443).
As per claim 1, Zhao discloses a method of decoding video data, the method comprising:
receiving encoded data for a current block;
decoding N bins for a low-frequency non-separable transform (LFNST) index from the encoded data (¶ 188 - 191),
determining the LFNST index using the N bins (¶ 188 - 191);
decoding the encoded data to generate transform coefficients (¶ 66, 70, and 112);
applying an inverse LFNST to the transform coefficients using the LFNST index to produce a residual block for the current block (¶ 34); and
reconstructing the current block of the video data using the residual block and a prediction block for the current block (¶ 112 – 116).
However, Zhao does not explicitly teach wherein the N bins comprises a first bin and a second bin and wherein decoding the N bins comprises context decoding each bin of the N bins (¶ 188 - 191).
In the same field of endeavor, Kim teaches wherein the N bins comprises a first bin and a second bin and wherein decoding the N bins comprises context decoding each bin of the N bins (Table 6; ¶ 118).
However, Zhao or Kim does not explicitly teach using separate contexts associated with luma and chroma channels.
In the same field of endeavor, Kolesnikov teaches using separate contexts associated with luma and chroma channels (¶ 110).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhao in view of Kim in further view of Kolesnikov.  The advantage is improved image compression.
As per claim 3, Zhao discloses the method of claim 1, wherein context decoding each bin of the N bins comprises:
predicting, using a first context that is the same for the luma channel for all intra modes or using a second context that is the same for the chroma channel for all intra modes, a bin value based on intra mode information for a respective bin of the N bins (¶ 188 – 191; The examiner maintains that Zhao teaches predicting a context that would be the same for all intra modes though it does not distinguish between the luma and chroma channel.  It is the examiner arguments that this prediction would have been obvious to carryover with the combination of Kolesnikov).
However, Zhao does not explicitly teach using separate contexts associated with luma and chroma channels.
In the same field of endeavor, Kolesnikov teaches using separate contexts associated with luma and chroma channels (¶ 110).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhao in view of Kim in further view of Kolesnikov.  The advantage is improved image compression.
As per claim 4, Zhao discloses the method of claim 1, wherein determining the LFNST index comprises:
determining a value for an intra mode for decoding the current block (¶ 188);
context decoding a value of the last bin of the N bins to generate a decoded value (¶ 190 and 191); and
determining the value of the last bin based on the decoded value and the value for the intra mode (¶ 188 - 191).
Regarding claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 9, arguments analogous to those presented for claim 3 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 4 are applicable for claim 10.
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
Regarding claim 15, arguments analogous to those presented for claim 3 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 4 are applicable for claim 16.
As per claim 19, Zhao discloses the device of claim 3, further comprising a display configured to display the picture (Figure 17; ¶ 258).
As per claim 20, Zhao discloses the device of claim 13, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver, or a set-top box (¶ 256).
Regarding claim 21, arguments analogous to those presented for claim 1 are applicable for claim 21.
Regarding claim 23, arguments analogous to those presented for claim 3 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 4 are applicable for claim 24.


Allowable Subject Matter
Claim(s) 2, 5, 6, 7, 11, 12, 14, 17, 18, 22, 25, and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487